                Case 3:20-cv-05560-RSM Document 12 Filed 09/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   CHRISTINA V. NEWTON,                                  Civil No. 3:20-CV-05560-RSM

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be

16   amended as follows:

17            Defendant shall have up to and including October 23, 2020, to file a response to

18   Plaintiff’s Complaint, including the certified administrative record. The certified administrative

19   record shall be filed within ten days of its availability to the Office of the General Counsel, if it

20   can be filed earlier than the aforementioned date.

21            If the Commissioner is unable to file the certified administrative record by that date, the

22   Commissioner shall file another motion for extension every 28 days until the certified

23   administrative record becomes available.

24

     Page 1         ORDER - [3:20-CV-05560-RSM]
               Case 3:20-cv-05560-RSM Document 12 Filed 09/29/20 Page 2 of 2



 1
              DATED this 29th day of September, 2020.
 2

 3

 4

 5                                              RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9   Presented by:

10   s/ Jordan D. Goddard
     JORDAN D. GODDARD
11   Special Assistant United States Attorney
     Office of the General Counsel
12   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
13   Seattle, WA 98104-7075
     Telephone: (206) 615-2733
14   Fax: (206) 615-2531
     jordan.goddard@ssa.gov
15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05560-RSM]
